THE     .L%TIWDRNEY      GENERAL
                        OPmXAS




Honorable R. H. Cory, Chairman          Opinion No. M-309
Vending Machine Investigating Committee
House of Representatives                Re: Whether the House
State of Texas                              Interim Investigating
Austin, Texas                               Committee, created
                                            pursuant to provi-
                                            sions of House Simple
                                            Resolution 32, First
                                            Called Session, 60th
                                            Legislature, 1968,
                                            is presently legally
                                            constituted, with
                                            the power to issue
                                            subpoenas, compel
                                            attendance of wit-
                                            nesses, production
Dear Mr. Cory:                              of records, etc.
     Your recent letter requests our legal opinion concerning
the above captioned question and states that as Chairman of
the House Vending Machine Investigating Committee the same
is presented to this office by the unanimous request of this
committee.
     It is suggested that the committee was not duly and
legally constituted; that such committee's authority, if any,
terminated at the end of the special session at which the
resolution was passed; that the power, if any, of this com-
mittee is limited to the topics of the special legislative
session at which it was created and that it did not extend
to the scope of the hearing involving the vending machine
industry.
     The First Called Session, a soecial session. 60th Leuis-
lature, commenced at noon, June 4,-1968, (pursuant to exe:
cutive proclamation issued May 16, 1968) and adjourned at
12:45 P.M. on July 3, 1968 (pursuant to Senate Concurrent
Resolution No. 23).
     Pertinent sections of Article III of the Constitution



                          -1502-
Hon. R. Ii.Cory, Page 2   (M-309)




relating to the legislative department of Texas read as
follows:

         "Section 1. The Legislative power of this
    State shall be vested in a Senate and House of
    Representatives, which together shall be styled
    'The Legislature of the State of Texas.' (All
    emphasis herein has been supplied unless other-
    wise specified).
          "Sec. 11. Each House may determine the
     rules of its own proceedings, . . .
         "Sec. 40. When the Legislature shall be
    convened in special spusion, there shall be no
    elation     upon subjects other than those desig-
    nated In the proclamation of the Governor calling
    such session, or presented to them by the Gover-
    nor; and no such session shallbeof   longer duration
    than thirty days."
     The special interim investigating committee in question
here was created pursuant to the provisions of House Simple
Resolution No. 32, adopted by the House of Representatives
on July 1, 1968, which reads as follows:
         "WHEREAS, Recently there have been criticisms
    and comments relating to the undisclosed financial
    interests held in the businesses of permittees and
    licensees under the Texas Liquor Control Act of
    such a nature as to allow certain persons to
    exercise undue and improper influence over the
    businesses of said permittees and licensees;
    and
          "WHEREAS, Sufficient information about the
    existence of any undisclosed financial interests
    is not available, nor is sufficient information
    available on the effect of such undisclosed
    financial interests, if any, on the businesses of
    permittees and licensees under the Texas Liquor
    Control Act upon which to base a decision as to
    the need for statutory regulation; now, therefore,
    be it




                           -1503-
Hon. R. H. Cory, Page 3   (M-309)


         "RESOLVED by,the House of Representatives of
    the State of Texas, That an interim .committee is
    hereby created to make a study of the financial
    and business relationship if any, between permittees
    and.licensees under the T:xas Liquor Control Act
    and their suppliers of services, mechanical equip-
    ment, or merchandise, the character and nature of
    any such relationship, if any, for the purpose
    of discovering if any supplier of services, mech-
    anical equipment, or merchandise is able to exercise
    any undue or improper influence as a result of such
    relationship over the businesses of permittees and
    licensees under the Texas Liquor Control Act; and,
    be it further
          "RESOLVED, That.this special committee shall
     consist of five members of the House of Represen-
     tatives, to begappointed by the Speaker of the House;
     the committee shall organize and begin its delibera-
     tions and research immediately after appointments
     to its membership have been made, and shall continue
     its study and investigations at such time and in
     such places as may be considered necessary during
     the interim prior to the convening of the 61st
     Legislature; and, be it further
         "RESOLVED, That the Texas Legislative Council,
    the Texas Liquor Control Board, the Texas Department
    of Public Safety, and other state departments or
    agencies concerned with the matter, as well as
    certain officials of cities and counties, be re-
    quested to cooperate with the committee; and, be it
    further
          "RESOLVED that members of the committee shall
     receive no pay for their services but shall be
     reimbursed for necessary expenses actually incurred
     in the discharge of their duties from the Contingent
     Expense Fund of the House of Representatives; and,
     be it further
          "RESOLVED, That the committee shall make a
     complete report to the Clst~Legislature when it
     convenes in January 1969, to include findings
     and recommendations, and any drafts of legislation




                          -1504-
                                                      .     1




Hon. R. H. Cory, Page 4   (M-309)




     considered'necessary to implement them."   0Imphasis
     enrolled in the Resolution).
     In the case of Ex
                    -_ .parte
                        .._   Wolters, 64 Cr.R. 238, 144 S.W.
531 (19121, it was held that the Legislature at a special
session has all the power it has at a regular session, ex-
cept so far as restrained by the Constitution and the limita-
tion by Article III, Section 40. The Court held that the
word "legislation" as used in Section 40 had a well-defined
meaning and included only the enactment, repeal, and amend-
ment of laws; consequently the Court further held that the
said constitutional provision did not preclude the appoint-
ment of an investigative committee to obtain information
for future use, even on a subject not submitted by the
Governor. In disposing of the question, the Court affirmed
the proposition that a single branch of the Legislature has
the powers to appoint a committee to gather information
and report recommendations as to the enactment of laws.
     In the case of Terre11 v. King, 118 Tex. 237, 14 S.W.2d
786, 789 (1929), the Court held:
          "The Senate and the House are separate bodies,
     charged with duties, most of which are to be per-
     formed by each house separately, despite the fact
     that the concurrence of both houses is requisite
     to enact laws or certain resolutions. In declaring,
     in Section 11 of Article 3, that 'each house may
     determine the rules of its own proceedings,' the
     Constitution plainly delegates to each house the
     choice of methods for the most advantageous use
     of its functions in the exercise of the state's
     'legislative power,' which Mr. Cooley defines as
     'authority under the Constitution to make laws
     and to alter and repeal them.' Cooley's Consti-
     tutional Limitations (8th Ed.) p. 183. Having
     such choice of methods each house is fully auth-
     orized to appoint committees to make investigations
     and conduct inquiries and gather information
     with respect to the operation of subsisting laws
     and the need for their improvement, alteration,
     or repeal. McCulloch v. Maryland, 4 Wheat. 409,
     4 L. Ed. 579."




                          - 1505 -
Hon. R.   H.    Cory, Page 5   (M-309)




The Court further stated:
          "Since each house continues in existence after
     the end of a legislative session, as determined
     in Ferguson v. Maddox, 114 Tex. 93, 95, 96, 263 S.W.
888, and since each house is invested with indepen-
     dent responsibilities and duties, and is the sole
     judge of its own rules of procedure, we think the
     power of each house or of the Legislature cannot
     be denied to name committees to sit, either during
     sessions of the Legislature or in-recess, for the
     purpose of gathering information considered requisite
     or helpful to enlightened or efficient legislation.
          "The authority~of each house to use legisla-
     tive committees of inquiry and investigation is
     affirmed in Cooley's Constitutional Limitations
     (8th Ed.) at page 275, where the author says:
               'Each house must also be allowed to
               proceed in its own way in the collection
               of such information as may seem important
               to a proper discharge of its functions
               and whenever it is deemed desirable that
               witnesses shon!d be examined, the power
               and authority to do so is very properly
               referred to a committee, with any powers
               short of final legislative or judicial
               action as may seem necessary or expedient
               in the particular case."'
     Section 7 of the "Legislative Reorganization Act of 1961,"
Article 5429f, Vernon's Civil Statutes, provides, in part:
          "Each House of the Legislature acting in-
     dividually, or the two Houses acting jointly, shall
     have full power and authority to provide for the
     creation of special committees to perform such
     functions and to exercise such powers and res-
     ponsibilities as shall be determined in the
     Resolution creating such committee. During the
     life of a special committee, it shall have and
     exercise the same powers and authority as are
     herein granted to standing committees, subject
     to such limitations as may be imposed in the




                               - 1506-
Hon. R. H. Cory, Page 6   (M-309)


     Resolution creating such special committee, and
     shall have such other and additional powers and
     authority as may be delegated to it by the Re-
     solution creating the committee, subject to
     the limitations of law."
     In view of the foregoing, it is well settled that each
house of the Legislature is authorized to appoint committees
to gather information requisite or helpful to enlightened
or efficient legislation; that such a committee may be created
by one house during a special session and such creation does
not constitute "legislation" necessary to be designated in
the proclamation of the Governor calling such session; and
that such a committee has the powers and authority as deter-
mined in the Resolution creating it together with the same
powers and authority granted to standing committees, sub-
ject to such limitations as may be imposed in the Resolution
during the life of such special committee.
     Therefore, it is the opinion of this office that the
House Interim Investigating~Committee, as created by House
Simple Resolution No. 32, First Called Session, 1968, 60th
Legislature, was a duly and legally authorized committee
on the date of your inquiry (November 20, 1968). It is our
further opinion that the "life" of this committee is that
designated in the Resolution, to-wit, ". . . during the'
interim prior to the convening of the 61st Legislature;
. . .' and that such committee has the power to issue sub-
poenas, compel the attendance of witnesses, compel the
production of records and documents and to swear in wit-
nesses and hear testimony under oath pertaining to the
operation of the vending machine industry in Texas and
its control and/or influence, if any, on the businesses
of permittees and licensees under the Texas Liquor Control
Act.
     By further request you inquFr.eabout the proper procedures
for prosecution of a person who, having been summoned as a
witness by a committee, willfully makes default, or who,
having appeared, refuses to answer any question pertinent
to the matter under inquiry, or refuses to produce any
books , papersI records or documents, as required, when
ordered to do so.
     Contempt of this nature is described in Section 14 of




                          - 1507 -
Hon. R. H. Cory, Page 7   (M-309)




Article 5429f, Vernon's Civil Statutes, together with the
penal provisions upon conviction.
     Section 15 of said Article provides the proper proce-
dures in prosecution for contempt of a House Committee which,
in part, reads as follows:
         Whenever a witness summoned as mentioned
    in Section 12 hereof fails to appear to testify,
    or fails to produce any books, papers, records
    or documents, as required, or whenever any witness
    so summoned refuses to answer any questions per-
    tinent to the subject under inquiry'before either
    House of the Legislature, or any committee thereof,
    and the fact of such failure or failures is re-
    ported to either House while the Legislature is
    ih session, or when the Legislature is not in
    session, a statement of facts constituting such
    failure is reported to and filed with . . . the
    Speaker of the House, it shall be the duty of
    . . . the Speaker of the House . . . to certify,
    and he shall so certify, the statement of facts
    aforesaid under the Seal of the . . . House, . . .
    to the District Attorney of Travis County, Texas,
    whose duty it shall be to bring the matter before
    the Grand Jury for its action, and it shall further
    be the duty of said District Attorney to see that
    any indictment returned by the Grand Jury is pro-
    secuted in the manner prescribed by law."
                       SUMMARY
             The House Interim Investigating Com-
          mittee, created pursuant to provisions
          of House Simple Resolution No. 32, First
          Called Session, 1968, 60th Legislature,
          is presently legally constituted, with
          the power to issue subpoenas, compel
          attendance of witnesses, production of
          records and documents and to swear wit-
          nesses and hear testimony under oath
          pertaining to the operation of the vending
          machine industry in Texas and its control
          and/or influence, if any, on the businesses
          of permittees and licensees under the Texas
          Liquor Control Act.



                          -1508-
                                                        .   *   .
                                                                    .




Hon. R. H. Cory, Page 8      (M-309)


               The procedures for prosecuting con-
            tempt of a ,House investigating committee
            are set forth in Section 15 of Article
            5429f, Vernon's Civil Statutes.
                                        truly yours,




Prepared by Monroe Clayton
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
John Grace
Houghton Brownlee, Jr.
Roger Tyler
Alfred Walker
STAFF LEGAL ASSISTANT
Hawthorne Phillips




                             - 1509 -